Exhibit 10.1 ARDEN GROUP, INC. CHANGE IN CONTROL PROTECTION PLAN AND SUMMARY PLAN DESCRIPTION Arden Group, Inc. (“ Arden ”) including its subsidiary, Gelson’s Markets (the “ Company ”) recognize that a corporate change in control may affect certain employees. Accordingly, the Company has adopted this Change in Control Protection Plan (the “ Plan ”). 1. Eligibility An employee is eligible for this Plan only if the Company has provided such employee (“you”) with a Participation Letter Agreement (the “ Letter Agreement ”), with terms proposed by the Company, and signed by a duly authorized officer of the Company confirming your eligibility for the Plan. The Letter Agreement shall be in the form attached hereto as Exhibit A or in such other form as a Plan Administrator (as defined herein) shall approve. If you execute the Letter Agreement and return it to the Company within fifteen (15) days after receiving it: (a) you will become a “ Participant ” on the date the Company timely receives your properly executed Letter Agreement; (b)you will continue to be a Participant as long as your Letter Agreement remains in effect in accordance with its terms and those of this Plan; and (c)you will immediately cease to be a Participant if your Letter Agreement expires or your employment is terminated other than pursuant to a Covered Termination before you become entitled to receive any of the benefits described in Sections 2 and 3 below (
